Title: From Thomas Jefferson to George Rogers Clark, 4 December 1783
From: Jefferson, Thomas
To: Clark, George Rogers


        
          Dear Sir
          Annapolis Dec. 4. 1783.
        
        I received here about a week ago your obliging letter of Oct. 12. 1783. with the shells and seeds for which I return you many thanks. You are also so kind as to keep alive the hope of getting for me as many of the different species of bones, teeth and tusks of the Mammoth as can now be found. This will be most acceptable. Pittsburg and Philadelphia or Winchester will be the surest channel of conveyance. I find they have subscribed a very large sum of money in England for exploring the country from the Missisipi to California. They pretend it is only to promote knolege. I am afraid they have thoughts of colonising into that quarter. Some of us have been talking here in a feeble way of making the attempt to search that country. But I doubt whether we have enough of that kind of spirit to raise the money. How would you like to lead such a party? Tho I am afraid our prospect is not worth asking the question. The definitive treaty of peace is at length arrived. It is not altered from the preliminaries. The cession of the territory West of Ohio to the United states has been at length accepted by Congress with some small alterations of the conditions. We are in daily expectation of receiving it with the final approbation of Virginia. Congress have been lately agitated by questions where they should fix their residence. They first resolved on Trentown. The Southern states however contrived to get a vote that they would give half their time to Georgetown at the Falls of Patowmac. Still we consider the matter as undecided between the Delaware and Patowmac. We urge the latter as the only point of union which can cement us to our Western friends when they shall be formed into separate states. I shall always be happy to hear from you and am with very particular esteem Dr. Sir Your friend & humble servt.,
        
          Th: Jefferson
        
      